DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on January 3, 2022 to the non-final Office action of October 1, 2021 is acknowledged. The Office action on the currently pending claims 1-20 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (CN 105723296) in view of Lee (US 2004/0079520).
	Regarding Claim 1, Kruse discloses (Fig.3D-4) a system (1 and 2), comprising: a printed circuit board (2); and a blower (12-14 and 16-19) that is coupled to the printed circuit board (the blower is thermally coupled to 2 through airflow paths 4-7), at least a portion (14) of the blower, a first edge (long edge of 2 closest to 14) of the printed circuit board, and a first airflow path (4 and 5) is redirected through the blower and across the printed circuit board.
Kruse fails to explicitly teach a printed circuit board on which a processor resides, at least a portion of the blower abuts a first edge of the printed circuit board, and that the first airflow path is for cooling the processor.
However, Lee teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides, at least a portion (10) of the blower (10 and 12) abuts a first edge (edge of 2 in contact with 10) of the printed circuit board, and a first airflow path (Par.0020, air streams traveling across upper and lower sides of 2 to cool 3) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to incorporate the teachings of Lee to provide a processor in order to add computing power on a surface that is already being cooled and to abut the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities.
	Regarding claim 2, Kruse teaches the blower is coupled to opposing sides of the system (12 and 13 are on opposing sides of 14).
Regarding claim 3, Kruse teaches both the system and the blower have a first height (distance from 17 to 19).
	Regarding claim 4, Kruse teaches the blower has a first height (distance from 17 to 19).
	Kruse fails to explicitly teach a heat sink that is thermally coupled to the printed circuit board, and the printed circuit board and the heat sink have a combined height equal to the first height.
	However, Lee further teaches a heat sink (11) that is thermally coupled to the printed circuit board (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and the printed circuit board and the heat sink have a combined height (the printed circuit board and heat sink have a combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14) equal to the first height (distance from the surface of 101 that contacts 11 to the surface of 102 that contacts 11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink that is thermally coupled to the printed circuit board in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities and such that the printed circuit board and the heat sink to have a combined height equal to the first height when viewed along the insertion direction in order to allow the heat sink to take up the entire first height thus having a larger heat dissipation surface area compared to being smaller than the first height and not fully optimizing the entire space, and thus improve the overall cooling capabilities.
Regarding claim 5, Kruse in view of Lee teaches (Kruse: Fig.3E) the system has a first width (distance from left side of 14 to right side of 2), the printed circuit board has a second width (distance from left side to right side of 2), and the blower has a third width (distance from left side to right side of 14), and wherein the first width is equal to a sum of the second width and the third width (the first width equals the sum of the second width and the third width because Lee taught 2 in abutment with 14).
Regarding claim 6, Kruse teaches the blower includes an axis of rotation (see Fig.3E below) that is disposed substantially perpendicular to the printed circuit board (see Fig.3E below).

    PNG
    media_image1.png
    421
    544
    media_image1.png
    Greyscale

	Regarding claim 7, Kruse teaches the blower includes an axis of rotation (see Fig.3E above), and at least a portion of the axis of rotation (portion same as the axis of rotation) is disposed substantially parallel to the first edge (see Fig.3E above).
Regarding claim 8, Kruse discloses (Fig.3D-4) a system (1 and 2), comprising: a printed circuit board (2); and a blower (12-14 and 16-19) that is coupled to the printed circuit board (the blower is thermally coupled to 2 through airflow paths 4-7), wherein a first airflow path (4 and 5) traverses through a first inlet (14a) and is redirected across the printed circuit board, and a second airflow path (6 and 7) traverses through a second inlet (14b) and is redirected across the printed circuit board.
	Kruse fails to explicitly teach a printed circuit board on which a processor resides, a first air flow path for cooling the processor, and a second airflow path for cooling the processor.
However, Lee further teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides, a first airflow path (Par.0020, air streams traveling across upper side of 2 to cool 3 and airflow path from 105 on 101 discharged through 11) for cooling the processor, and a second airflow path (Par.0020, air streams traveling across lower side of 2 to cool 3 and airflow path from 105 on 102 discharged through 11) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to further incorporate the teachings of Lee to provide a processor in order to add computing power on a surface that is already being cooled.
Regarding claim 9, Kruse teaches the first inlet is disposed on a first side (side of 14 disposed in 22 including 14a) of the system, and the second inlet is disposed on a second side (side of 14 disposed in 23 including 14b) of the system.
Regarding claim 10, Kruse teaches the first inlet and the second inlet are disposed on opposing sides (16a separates 14 into two sides with one side of 14 disposed in 22 including 14a and the opposing side of 14 disposed in 23 including 14b) of the system.
Regarding claim 11, Kruse teaches the first airflow path is redirected across a first side (upper side of 2) of the printed circuit board, and the second airflow path is redirected across a second side (lower side of 2) of the printed circuit board.
Regarding claim 12, Kruse teaches the first airflow path and the second airflow path are redirected across opposing sides (upper and lower sides of 2) of the printed circuit board.
Regarding claim 13, Kruse teaches at least a portion (14) of the blower and the first airflow path and the second airflow path are redirected across the printed circuit board.
Kruse fails to explicitly teach at least a portion of the blower abuts a heat sink that is thermally coupled to the printed circuit board, and the first airflow path and the second airflow path are redirected through the heat sink.
However, Lee teaches at least a portion (10) of the blower (10 and 12) abuts a heat sink (11, 10 abuts 11) that is thermally coupled to the printed circuit board (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and the first airflow path and the second airflow path are redirected through the heat sink (Par.0020).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink that is thermally coupled to the printed circuit board in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 14, Kruse teaches at least a portion (14) of the blower and a first edge (long edge of 2 closest to 14) of the printed circuit board.
Kruse fails to explicitly teach at least a portion of the blower abuts a first edge of the printed circuit board.

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to abut the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities.
Regarding claim 15, Kruse teaches (Fig.3D-4) a computing device (1 and 2), comprising: a computer chassis (1 and 2) that includes: a printed circuit board (2), and a blower (12-14 16-19) that is coupled to the printed circuit board, a first edge (long edge of 2 closest to 14) of the printed circuit board, and a first airflow path (4 and 5) is redirected through the blower and across the printed circuit board.
Kruse fails to explicitly teach a printed circuit board on which a processor resides, at least a portion of the blower abuts a first edge of the printed circuit board, and a first airflow path for cooling the processor.
However, Lee further teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides, at least a portion (10) of the blower (10 and 12) abuts a first edge (edge of 2 in contact with 10) of the printed circuit board, and a first airflow path (Par.0020, air streams traveling across upper side of 2 to cool 3 and airflow path from 105 on 101 discharged through 11) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to incorporate the teachings of Lee to provide a processor in order to add computing power on a surface that is already being 
Regarding claim 16, Kruse teaches the first airflow path traverses from a first inlet (14a) to an outlet (1a).
Kruse fails to explicitly teach a heat sink that is thermally coupled to the printed circuit board, wherein the first airflow path traverses from a first inlet to an outlet via the heat sink.
However, Lee teaches a heat sink (11) that is thermally coupled to the printed circuit board (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), wherein the first airflow path traverses from a first inlet (105 on 101) to an outlet (14) via the heat sink (Par.0020).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink thermally coupled to the printed circuit board in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 17, Kruse teaches the blower has a first height (distance from 17 to 19).
	Kruse fails to explicitly teach a heat sink that is thermally coupled to the printed circuit board, and the printed circuit board and the heat sink have a combined height equal to the first height.
	However, Lee further teaches a heat sink (11) that is thermally coupled to the printed circuit board (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and the printed circuit board and the heat sink have a combined 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink that is thermally coupled to the printed circuit board in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities and such that the printed circuit board and the heat sink to have a combined height equal to the first height when viewed along the insertion direction in order to allow the heat sink to take up the entire first height thus having a larger heat dissipation surface area compared to being smaller than the first height and not fully optimizing the entire space, and thus improve the overall cooling capabilities.
Regarding claim 18, Kruse in view of Lee teaches the processor that generates heat when performing processing operations (Lee: Par.0018), and the blower dissipates at least a portion of the heat via the first airflow path (Kruse: abstract).
Kruse as currently modified by Lee does not specifically teach the processor comprises a graphics processing unit or a central processing unit.
However, Lee further teaches the processor comprises a graphics processing unit or a central processing unit (Par.0018).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further 
Regarding claim 19, Kruse teaches the blower causes the first airflow path to traverse to an environment (space external to 1 and 2) external to the computer chassis.
Kruse fails to explicitly teach the blower causes the first airflow path to traverse through a heat sink.
However, Lee teaches the blower (10 and 12) causes the first airflow path to traverse through a heat sink (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 20, Kruse teaches an environment (space external to 1 and 2) external to the computer chassis.
Kruse fails to explicitly teach the blower causes a second airflow path to traverse through a heat sink to an environment external to the computer chassis.
However, Lee teaches the blower (10 and 12) causes a second airflow path (Par.0020, air streams traveling across lower side of 2 to cool 3 and airflow path from 105 on 102 discharged through 11) to traverse through a heat sink (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a heat sink and a second airflow path in order to 
Response to Arguments
Applicant’s arguments, see Page 7, filed January 3, 2022, with respect to claims 1-20 have been fully considered and are persuasive because in the previous Office Action filed October 1, 2021, claim 18 cites the abstract, but no foreign translation of the Kruse reference was provided.  The rejection of claims 1-20 has been withdrawn. 
However, regarding Applicant’s argument that none of the cited references teach or suggest the limitation in claim 1 “a blower that is coupled to the printed circuit board such that a first airflow path is redirected through the blower and across the printed circuit board, the Office respectfully disagrees and directs Applicant’s attention to Figure 3E of the Kruse reference clearly showing the first airflow path (4 and 5) is redirected through the blower (12) and across the printed circuit board (2). Regarding Applicant’s argument that “the combination of cited references can teach or suggest each and every limitation of claim 1”, the Office agrees.
For the reasons provided above and through Applicant’s admission, it is believed that that the Kruse reference in view of the Lee reference does teach the aforementioned limitations of claim 1, and the rejection above using the Kruse reference in view of the Lee reference is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835